Order filed April 29, 2016




                                     In The


        Eleventh Court of Appeals
                                  __________

                               No. 11-16-00108-CV
                                   __________

 BITTER CREEK WATER SUPPLY CORPORATION, Appellant
                                        V.
                             WESLEY SIMS, Appellee


                      On Appeal from the 32nd District Court
                              Nolan County, Texas
                          Trial Court Cause No. 19,506


                                    ORDER
       Out of an abundance of caution, Bitter Creek Water Supply Corporation
filed a notice of appeal from a March 17, 2016 order related to the parties’ motions
for summary judgment. Bitter Creek stated in its notice of appeal that it did not
believe that the order was a final judgment. When the appeal was filed in this
court, the clerk of this court noted that the March 17 order may not be a final,
appealable order and requested that Bitter Creek file a response showing grounds
to continue this appeal. Bitter Creek has now filed in this court a motion to abate
the appeal, and Wesley Sims has agreed that the March 17 order is not a final
judgment. In its motion, Bitter Creek requests that we abate the appeal to permit
the trial court to enter a final judgment. See TEX. R. APP. P. 27.2. We grant the
motion to abate.
      In its motion, Bitter Creek requests that the appeal be abated for up to forty-
five days. Accordingly, if a final, appealable order or judgment has not been
entered by June 13, 2016, this court may dismiss this appeal.          See TEX. R.
APP. P. 42.3. If a final judgment is entered by that date, Bitter Creek is ordered to
notify this court immediately.
      The motion is granted, and the appeal is abated.


                                                          PER CURIAM


April 29, 2016
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2